Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 
Election/Restrictions
Claims 1, 4-9, 11-18 are allowable. The restriction requirement, as set forth in the Office action mailed on 10/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 19 , directed to a no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

Claims 1, 4-9, 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The primary reason for the allowance of the claims is the inclusion of the limitation
 “the plurality of first pixel units are stacked in one-to-one correspondence with the plurality of second pixel units; orthographic projections of respective one first pixel unit, of the plurality of first pixel units, and 
respective one second pixel unit, of the plurality of second pixel units. which are correspondingly stacked on the base substrate are overlapped with each other, and respective one first pixel unit, of the plurality of first pixel units, and respective one second pixel unit, of the plurality of second pixel units, which are correspondingly stacked emit monochromatic light of different colors, respectively, a color of monochromatic light capable of being transmitted by a first light adjusting component which is correspondingly stacked with the first pixel unit and a color of monochromatic light capable of being transmitted by a second light adjusting component which is correspondingly stacked with the second pixel unit are different; 
the first light adjusting component is configured to only allow the first monochromatic light emitted by the first pixel unit to pass through, and the second light adjusting component is configured to only allow the second monochromatic light emitted by the second pixel unit to pass through”,
in all of the claims which is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



8/11/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822